7 F.3d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles H. HILLMAN, Defendant-Appellant.
No. 93-6044.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1993.

Before:  KEITH, GUY and BATCHELDER, Circuit Judges.

ORDER

1
The defendant appeals a district court order denying his motion for release on bail following his conviction and sentence on drug and firearm offenses.   The government has filed a response in opposition.


2
The defendant is subject to the mandatory detention provision contained in 18 U.S.C. § 3143(b)(2).   In order to establish entitlement to release pending appeal, he must meet the conditions of release set forth in § 3143(b)(1) and must clearly show that there are exceptional reasons why his detention would not be appropriate.   See 18 U.S.C. § 3145(c).   Pursuant to § 3143(b)(1), a person found guilty of an offense and sentenced to a term of imprisonment must show 1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the safety of another person or the community, and 2) that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal, an order for new trial, or a sentence that does not include a term of imprisonment.  18 U.S.C. § 3143(b);   United States v. Pollard, 778 F.2d 1177, 1181 (6th Cir.1985).   This statute creates a presumption against release pending appeal.   United States v. Vance, 851 F.2d 166, 168 (6th Cir.), cert. denied, 488 U.S. 893 (1988).   Upon consideration of the arguments presented, the court concludes that the district court did not err in denying release.


3
It is therefore ORDERED that the district court's order is affirmed.